United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION, OFOImperial, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1661
Issued: December 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 28, 2014 appellant filed a timely appeal from a March 31, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.2
ISSUE
The issue is whether appellant met his burden of proof to establish greater than 24.7
percent bilateral hearing loss, for which he received a schedule award.
1
2

5 U.S.C. § 8101 et seq.

By decision dated October 24, 2014, an OWCP hearing representative affirmed the March 31, 2014 schedule
award determination. The Board and OWCP may not have concurrent jurisdiction over the same issue in a case.
Consequently, any decision by OWCP on an issue pending before the Board is null and void. Douglas E. Billings,
41 ECAB 880, 895 (1990). As OWCP issued the October 24, 2014 decision after appellant’s appeal to the Board on
July 28, 2014 and as it is on the same issue pending before the Board, entitlement to a greater schedule award, it is
null and void. See 20 C.F.R. § 501.2(c)(3).

FACTUAL HISTORY
On February 28, 2005 appellant, then a 56-year-old retired senior customs inspector, filed
an occupational disease claim alleging hearing loss attributed to 56 incidents wherein he was
exposed to hazardous noise. He retired from federal employment July 26, 2002. OWCP
accepted that appellant suffered binaural noise-induced hearing loss as a result of exposure to
noisy working conditions on or about July 19, 2002. By decision dated January 13, 2009, it
awarded him 24.7 percent bilateral hearing loss.3 OWCP also recalculated appellant’s weekly
pay rate for schedule award purposes and paid an adjustment to him in the amount of $1,209.42
as a result of the corrected pay rate.
On January 26, 2009 appellant requested a review of the written record. His argument
concerned whether OWCP’s medical adviser used the proper audiogram to ascertain the degree
of his permanent hearing impairment. By decision dated May 19, 2009, an OWCP hearing
representative affirmed the January 13, 2009 decision.
On November 18, 2013 appellant filed a Form CA-7 claim for an increased schedule
award along with an occupational disease claim. He alleged that his hearing ability had
deteriorated markedly over the past year as demonstrated by audiograms dated April 3 and
June 3, 2013. Appellant also alleged that he had been subjected to continuous hearing trauma
through sudden, unanticipated blasts of loud noise amplified by his OWCP-provided hearing
aids. No audiograms or medical reports regarding his hearing condition were provided.
In a December 16, 2013 letter, OWCP advised appellant that, in order to take further
action with respect to his schedule award claim, it required a medical report from a physician
establishing that he reached maximum medical improvement. It also required an opinion on
permanent impairment under the sixth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides).4 Appellant was
accorded 30 days to submit the requested information.
In a December 24, 2013 statement, appellant asserted that he had sent a package to
OWCP containing a June 3, 2013 report from Dr. Andrew G. Berman, a Board-certified
otolaryngologist, along with the results of a June 3, 2013 audiogram.
The record reflects that on December 2, 2013 OWCP had received a June 3, 2013 report
from Dr. Berman along with a June 3, 2013 audiogram. Dr. Berman opined that appellant had
35.63 percent binaural hearing loss impairment and mild tinnitus attributable to the cumulative
noise trauma he incurred during his federal employment.
In a March 21, 2014 report, Dr. David N. Schindler, a Board-certified otolaryngologist
serving as OWCP’s medical adviser, reviewed appellant’s medical records pertaining to his
3

Under claim number xxxxxx590, appellant filed an occupational disease claim for hearing loss on
August 23, 2001. The claim was accepted for binaural noise-induced hearing loss and, by decision dated June 25,
2002, OWCP paid appellant a schedule award for 12.5 percent binaural hearing loss. That amount was deducted
from the 24.7 percent award in the current claim and appellant was awarded the difference or 12.2 percent. Claim
number xxxxxx908 was combined with the current case, with the current claim as the master file.
4

A.M.A., Guides (6th ed. 2008).

2

hearing loss, including Dr. Berman’s June 3, 2013 report and audiogram. Dr. Schindler opined
that progressive hearing loss after removal from hazardous noise was not the result of previous
noise exposure; therefore, he opined that Dr. Berman’s audiogram of June 3, 2013 was not
applicable. He stated that hearing loss that progresses after retirement is the result of metabolic
disease, presbycusis or vascular processes. Dr. Schindler further noted that Dr. Berman had
performed a videonystagmography in his evaluation which is not applicable to this case as
dizziness is not associated with noise-induced hearing or injury from federal appointment. He
noted that, while tinnitus was present, it was not described as impinging on activities of daily
living and, therefore, was not rated. Dr. Schindler opined that there was no change in appellant’s
work-related hearing loss impairment of 24.7 percent binaural hearing loss. He opined, however,
that appellant was a candidate for hearing aids in both ears.
By decision dated March 31, 2014, OWCP denied entitlement to an additional schedule
award. It found the medical evidence did not support an increase in the impairment already
compensated.
LEGAL PRECEDENT
The schedule award provision of FECA,5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 For decisions after
May 1, 2009, the sixth edition of the A.M.A., Guides is to be used to calculate schedule awards.8
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000, and 3,000 cycles per second, the
losses at each frequency are added and averaged.9 The fence of 25 decibels is then deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.10 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.11 The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to

5

Supra note 1.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

A.M.A., Guides, supra note 5 at 250.

10

Id.

11

Id.

3

arrive at the amount of the binaural hearing loss.12 The Board has concurred in OWCP’s
adoption of this standard for evaluating hearing loss.13
ANALYSIS
On August 29, 2007 appellant received a schedule award for 24.7 binaural hearing loss.
He requested a schedule award based on increasing hearing loss and submitted Dr. Berman’s
June 3, 2013 medical report and a June 3, 2013 audiogram, which showed an increased hearing
loss. Dr. Berman opined that this hearing loss was due to his federal exposure. The Board has
duly considered the matter and finds that this case is not in posture for decision.
The Board has long recognized that, if a claimant’s employment-related hearing loss
worsens in the future, he may apply for an additional schedule award for any increased
permanent impairment.14 The Board has also recognized that a claimant may be entitled to a
schedule award for increased hearing loss, even after exposure to hazardous noise has ceased, if
causal relationship is supported by the medical evidence of record.15 In Adelbert E. Buzzell,16 the
Board cautioned against an OWCP medical adviser providing a blanket unrationalized statement
that hearing loss does not progress following the cessation of hazardous noise exposure.17
The Board finds that OWCP did not properly develop the medical evidence in this claim.
The claims examiner relied upon OWCP medical adviser’s findings that appellant’s increased
hearing loss was not due to his federal employment because he retired in 2002. While the
medical adviser generalized that progression of hearing loss after retirement was the result of
metabolic disease, presbycusis or vascular processes, he did not provide a well-reasoned opinion
and relate that opinion to appellant’s specific situation. This generalization is insufficient to
deny an increased schedule award claim. On remand, OWCP should refer appellant and the case
file to a second opinion otolaryngologist for a fully-rationalized opinion regarding whether
appellant developed increased hearing loss as a result of his federal employment noise
exposure.18

12

Id. at 251.

13

Horace L. Fuller, 53 ECAB 775 (2002).

14

Paul R. Reedy, 45 ECAB 488 (1994).

15

J.R., 59 ECAB 710, 713 (2008).

16

34 ECAB 96 (1982).

17

Federal (FECA) Procedure Manual, supra note 9 at Chapter 3.700.4(b)(3) (January 2010) notes that, if the
progression of a noise-induced hearing loss is to be denied, the medical adviser must provide a well-reasoned
opinion.
18

D.B., Docket No. 14-1269 (issued September 18, 2014); T.R., supra note 16.

4

The Board also notes that it is OWCP’s policy to round the calculated percentage of
impairment to the nearest whole number.19 The current award does not reflect an award which
has been rounded to the nearest whole number.
Following this and any other further development deemed necessary, OWCP shall issue
an appropriate merit decision on appellant’s occupational disease claim.20
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the March 31, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: December 24, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

See L.B., Docket No. 14-479 (issued August 6, 2014); J.H., Docket No. 08-2432 (issued June 15, 2009);
Robert E. Cullison, 55 ECAB 570 (2004). See Federal (FECA) Procedure Manual, supra note 17 at Chapter
3.700.4(b)(2)(b) (September 2010).
20

In light of the disposition of this case, appellant’s arguments on appeal will not be addressed.

5

